576 So. 2d 792 (1991)
Joseph R. MORGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 89-2852.
District Court of Appeal of Florida, Fourth District.
March 6, 1991.
Rehearing Denied April 18, 1991.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joseph A. Tringali, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
AFFIRMED. We find no error in the trial court's decision to permit, in essence, appellant to act as co-counsel. Cf. State v. Tait, 387 So. 2d 338 (Fla. 1980). We also find no error in the trial court's denial of a mistrial and in admitting into evidence appellant's statement to the police. See Dufour v. State, 495 So. 2d 154 (Fla. 1986) and State v. DiGuilio, 491 So. 2d 1129 (Fla. 1986). Similarly, we reject appellant's claims as to the habitual offender statute. Johnson v. State, 564 So. 2d 1174 (Fla. 4th DCA 1990). Finally, we find no double jeopardy violation by appellant's conviction of attempted burglary, possession of burglary tools and criminal mischief. See Ferguson v. State, 420 So. 2d 585 (Fla. 1982).
ANSTEAD, LETTS and STONE, JJ., concur.